 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   SALLY VILLAVERDE,                                         Case No. 2:18-cv-00921-GMN-EJY
 5                  Plaintiff,
 6          v.                                                            ORDER

 7   ROMEO ARANAS, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff’s Motion for Service by Publication and Extend the Service
11   Period (ECF No. 31), filed on March 12, 2020. No responsive pleading was filed by the served
12   defendants.
13          Plaintiff’s Motion provides an accurate account of the history of service on her Amended
14   Complaint, which includes the Attorney General for the State of Nevada’s declination to accept
15   service for former employee Dr. Aranas. The docket, as well as Plaintiff’s Motion, shows that
16   service was thereafter attempted on Dr. Aranas’ last known address on three occasions: January 15,
17   2020 at 12:38 p.m., January 23, 2020 at 1:16 p.m., and February 25, 2020 at 10:50 a.m. Based on
18   the failure to personally serve Dr. Aranas, Plaintiff now seeks permission from the Court to serve
19   him by publication. However, before service through publication will be considered, the Court finds
20   service by mail, pursuant to Fed. R. Civ. P. 4(d), appropriate.
21          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Service by Publication
22   and Extend the Service Period (ECF No. 31) is GRANTED in part and DENIED in part.
23          IT IS FURTHER ORDERED that Plaintiff’s Motion for Service by Publication is DENIED
24   without prejudice. Plaintiff’s request to extend the service period is GRANTED and the service
25   period is extended 60 days from the date of this Order.
26          IT IS FURTHER ORDERED that Plaintiff will be allowed to attempt service by mail
27   pursuant to Fed. R. Civ. P. 4(d). Defendant Dr. Romeo Aranas will be allowed to waive service of
28   summons by executing, or having his counsel execute, the Waiver of Service of Summons as
                                                      1
 1   provided by Fed. R. Civ. P. 4(d) and returning it to the Court within 60 days of the postmarked date

 2   on service by mail.

 3          IT IS FURTHER ORDERED that the Clerk of Court shall forward a copy of the Amended

 4   Complaint (ECF No. 7), a copy of this Order, and a Waiver of Service of Summons to the following:

 5          Dr. Romeo Aranas
            ADDRESS PROVIDED UNDER SEAL AT ECF NO. 17
 6

 7          The Clerk of Court shall also send a copy of the Waiver of Service of Summons form, which

 8   informs defendants that failure to file and serve an answer or motion under Rule 12 within 60 days

 9   of postmark date of service could result in a judgment being entered against a defendant.

10          The Clerk of Court shall mail a copy of this Order to Plaintiff at Plaintiff’s address on file

11   with the Court.

12

13          DATED: March 30, 2020

14

15
                                                  ELAYNA J. YOUCHAH
16                                                UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
